NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 112(b) are rejected as being unpatentable.
Claims 1, 3, 6, 10, 11, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a first address input for receiving a first address comprising a location in the memory being accessed during a first memory access cycle; a next address output configured to output a next address comprising a location in the memory to be accessed during a subsequent memory access cycle based on the current address.” There is insufficient antecedent basis for the limitation “the current address” in the claim. Additionally, “a location in the memory” is recited twice. It is unclear whether the location of the first address is the location of the next address, the current address, or a different address. For examination, the claim will be interpreted as first address comprising a first location in memory, a next address comprising a next location in memory, and a current address corresponding to the first address. Independent claim 11 recites similar limitations and is therefore, similarly rejected. Claims 2-10 and 12-20 are rejected based on their dependency from claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10, 11, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moat et al. (US 2007/0083729).
Regarding claim 1, Moat et al. disclose: 
A memory address generator for generating an address of a location in a memory, the memory address generator (FIG. 7 data processing system 200) comprising: 
a first address input for receiving a first address comprising a location in the memory being accessed during a first memory access cycle ([0065] At the start of each address generation sequence, the address register 806 is loaded with a starting address); 
a next address output (FIG. 8 output of 810) configured to output a next address comprising a location in the memory to be accessed during a subsequent memory access cycle based on the current address (FIG. 8 Address 806; [0030] It is to be understood that operations on registers are actually operations on the values stored in those registers, so the value stored in the STRIDE register is added to the value stored in the ADDRESS register and the result is stored in the ADDRESS register) and a memory address increment value (FIG. 8 Stride 804) output by an address increment unit (FIGs. 7/8 Address Generation Unit 210; [0065] The output of adder 802 is added to the output of adder 808 in adder 810 to get the next address in the sequence of addresses); 
wherein the address increment unit (FIGs. 7/8 Address Generation Unit 210) comprises: 
a counter arrangement ([0030] The address generator also has a SPAN, SKIP and COUNT register for each dimension of the array) comprising one or more counters (FIG. 8 block 824 and a similar block that is not shown for similar arrangement (1)), including at least a first counter, each counter having an input (FIG. 8 illustrates an input at COUNT register and an output at MUX), an output, a count register (FIG. 8 COUNT(1) and COUNT(2) Registers) and a max-count register, wherein each counter is configured to store a count value in the count register that is incremented ([0030] each COUNT register counts the number of addresses left before a SKIP value is to be added to the ADDRESS register; [0069] the counters may be incremented to count the number of addresses generated since the last SKIP. In general, the counters may be updated by incrementing) each time an increment signal is received at the input ([0065] In each processing cycle the value of COUNT(1) is checked...Similarly, the value of COUNT(2) is checked... Synchronization of the unit is provided by advance line 820) up to a maximum value that is specified in the max-count register (FIG. 8 SKIP Register), and wherein each counter is configured to, when the count value reaches the maximum value, reset the count register to a start value and provide an output signal at the output indicative of the maximum value being reached ([0022] Each COUNT register is decremented or incremented on each step and, for all dimensions, when the COUNT register indicates that a specified number of addresses have been generated the corresponding SKIP register is added to the ADDRESS register and the COUNT register is reset; [0069] in the embodiment described above, the COUNT registers are counters that are decremented to indicate the number of addresses to be generated before a SKIP adjustment is required. In alternative embodiment, the counters may be incremented to count the number of addresses generated since the last SKIP; [0070]); and 
a selector arrangement (FIG. 8 STRIDE register 804 and network of adders 822), wherein the selector arrangement comprises one or more increment registers (FIG. 8 STRIDE register 804), including at least a first increment register (FIG. 8 STRIDE register 804), each increment register configured to store a candidate memory address increment value ([0030] the addresses in the output array are computed by an address generator that has an ADDRESS register which points to the next array element and a STRIDE register that is added to the ADDRESS register on each step) and wherein the selector arrangement is configured to select one of the one or more increment registers (FIG. 8 STRIDE register 804) based on the receipt of the output signal from a corresponding counter of the counter arrangement (FIG. 9 step 914 COUNT(DIM) = COUNT(DIM) - 1) to provide the candidate memory address increment value stored therein as the memory address increment value (FIG. 8 Stride 804) output by the address increment unit (FIG. 9 step 926 ADDRESS = ADDRESS + STRIDE; FIGs. 7/8 Address Generation Unit 210; [0065] the address generation unit 210 includes a first adder 802 that adds a value from a stride register 804 to an address in address register 806).
Claim 11 recites limitations substantially similar to those of claim 1. Therefore, claim 11 is similarly rejected.
Regarding claim 3, Moat et al. further disclose: 
A memory address generator according to claim 1, wherein the memory address generator (FIG. 7 data processing system 200) includes a programming unit (FIG. 7 Data Processor 200) configured to receive user instructions ([0070] the following values may be used to generate addresses) to set at least one of: 
the maximum value stored in each respective max-count register of the one or more counters ([0073] SKIP(1)=-2; [0074] SKIP(2)=642-7); 
the count value stored in each respective count register of the one or more counters ([0073] COUNT(1)=7; [0074] COUNT(2)=0); and 
the candidate memory address increment value stored in each respective increment register of the one or more increment registers ([0072] STRIDE=1); 
to define a custom pattern of locations in the memory to be accessed over a plurality of memory access cycles (FIG. 9 step 926 ADDRESS = ADDRESS + STRIDE).
Regarding claim 6, Moat et al. further disclose: 
A memory address generator of claim 3 wherein the programming unit is configured to reset the count registers of the one or more counters to the start value based on received user generated instructions ([0022] Each COUNT register is decremented or incremented on each step and, for all dimensions, when the COUNT register indicates that a specified number of addresses have been generated the corresponding SKIP register is added to the ADDRESS register and the COUNT register is reset).
Claim 17 recites limitations substantially similar to those of claim 6. Therefore, claim 17 is similarly rejected.
Regarding claim 10, Moat et al. further disclose: 
A computing system comprising the memory address generator of claim 1 (FIG. 7 data processing system 200), a processor (FIG. 7 Data Processor 202) and a memory (FIG. 7 Memory System 204), the memory comprising computer program code ([0032] exemplary pseudo-code) and configured to receive a multi-dimensional data structure ([0006] accessing a multi-dimensional array), the execution of the computer program code by the processor configured to cause the processor to: 
provide the first address to the memory address generator and receive the next address therefrom ([0065] At the start of each address generation sequence, the address register 806 is loaded with a starting address... The output of adder 802 is added to the output of adder 808 in adder 810 to get the next address in the sequence of addresses); 
use the next address to address a next memory location which stores a value of the multi-dimensional data structure ([0063] generating one or more addresses of elements in the sub-array, retrieving elements in the sub-array stored at the one or more addresses in a memory into a data pipeline, processing the elements in the data pipeline to produce an output element, generating an output address in the memory and storing the output element at the output address in the memory); and 
one of: 
retrieve a value from a multi-dimensional data structure stored in the memory ([0064] the address generation unit 210 calculates the locations in the memory system 204 of data values to be retrieved from the memory system 204 by the load unit 210); and 
store a value in a multi-dimensional data structure stored in the memory ([0064] the address generation unit 210 calculates the locations in the memory system 204 of data values to be...stored to the memory system 204 by the stored unit 212).
Claim 20 recites limitations substantially similar to those of claim 10. Therefore, claim 20 is similarly rejected.
Regarding claim 14, Moat et al. further disclose: 
The method of claim 11, wherein said method comprises a method for addressing a multi-dimensional data structure ([0023] the invention is not limited to two-dimensional data structures, but may be used with higher dimensional data structures; [0063] a method is provided to generate memory addresses for use in processing a sub-array of data structure. The method comprises generating one or more addresses of elements in the sub-array, retrieving elements in the sub-array stored at the one or more addresses in a memory into a data pipeline, processing the elements in the data pipeline to produce an output element, generating an output address in the memory and storing the output element at the output address in the memory) and the method further comprising: 
receiving user generated instructions ([0070] a pseudo-code listing of a further embodiment of the address generation process...the following values may be used to generate addresses in the corresponding 7x7 tile) at a programming unit that are executed by the programming unit (FIG. 7 Data Processor 200) to set the maximum value of the max-count register of each counter and the candidate memory address increment value of each of the increment registers ([0073] SKIP(1)=-2; [0074] SKIP(2)=642-7); 
receiving user generated instructions ([0070]) at the programming unit that are executed by the programming unit (FIG. 7 Data Processor 200) to set the count value stored in the count register of each counter ([0073] COUNT(1)=7; [0074] COUNT(2)=0); and 
receiving user generated instructions ([0070]) representative of at least a single FOR loop ([0070] for index = 1:N) and using said instructions and said variables to address multiple values of said multi-dimensional data structure over multiple dimensions of the multi-dimensional data structure (FIG. 9 step 926 ADDRESS = ADDRESS + STRIDE).
Regarding claim 16, Moat et al. further disclose: 
A memory address generator of claim 1 further comprising an adder configured to add the memory address increment value to the first address (FIG. 8 Adder 802) and, on subsequent memory access cycles, configured to add the memory address increment value to each next address (FIG. 8 Adder 802) that was output on the immediately preceding memory access cycle (FIG. 8 Output of Adder 810).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moat et al. as applied to claim 1 above, and further in view of Temam et al. (US 2018/0341479).
Regarding claim 5, Moat et al. further disclose: 
A memory address generator of claim 1 in combination with said memory, said memory configured to store a multi-dimensional data structure ([0023] the invention is not limited to two-dimensional data structures, but may be used with higher dimensional data structures; [0063] a method is provided to generate memory addresses for use in processing a sub-array of data structure. The method comprises generating one or more addresses of elements in the sub-array, retrieving elements in the sub-array stored at the one or more addresses in a memory into a data pipeline, processing the elements in the data pipeline to produce an output element, generating an output address in the memory and storing the output element at the output address in the memory)...wherein values of the multi-dimensional data structure are stored at respective locations ([0002] Multi-dimensional data structures, such as digital images and digital video, are commonly stored in 2-dimensional memories) in said memory that are identified by said current address and said next address (FIG. 8 Address 806 and output of 810) and wherein the memory address generator is configured to receive at least one of one or more of the maximum values or one or more of the candidate memory address increment values (FIG. 8 STRIDE register 804) and then generate one or more next addresses for accessing the values of the multi-dimensional data structure (FIG. 8; [0065] the address generation unit 210 includes a first adder 802 that adds a value from a stride register 804 to an address in address register 806. At the start of each address generation sequence, the address register 806 is loaded with a starting address. The output of adder 802 is added to the output of adder 808 in adder 810 to get the next address in the sequence of addresses)...
Moat et al. do not appear to explicitly teach “for use in an algebraic operation...to perform said algebraic operation.” However, Temam et al. disclose:
for use in an algebraic operation...to perform said algebraic operation ([0021] The computing system 100 may be configured to perform linear algebra computations; [0017] A multi-dimensional tensor).
Moat et al. and Temam et al. are analogous art because Moat et al. and Temam et al. teach memory address generation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moat et al. and Temam et al. before him/her, to modify the teachings of Moat et al. with the Temam et al. teachings of computing system configuration in order to configure the computing system to perform algebraic computations on multi-dimensional data.
Regarding claim 9, Moat et al. further disclose: 
A memory address generator of claim 1 in combination with a processor (FIG. 7 Data Processor 202), the processor configured to perform an algebraic operation based on values stored in the memory that are referenced by the current address and next address or addresses, and said processor comprises a programming unit configured to program a value stored in (FIG. 7 Data Processor 202 controls Address Generation Unit 210 which includes...): 
each respective max-count register of the one or more counters (FIG. 8 SKIP Register); 
each count register of the one or more counters (FIG. 8 COUNT(1) and COUNT(2) Registers); and 
each respective increment register of the one or more increment registers (FIG. 8 STRIDE register 804), 
the processor further configured to provide signalling to cause the memory address generator to generate the next address output (FIG. 7 Data Processor 202 controls Address Generation Unit 210. Signaling to generate the next address is shown in FIG. .).
Moat et al. do not appear to explicitly teach “to perform an algebraic operation.” However, Temam et al. disclose: 
to perform an algebraic operation ([0021] The computing system 100 may be configured to perform linear algebra computations; [0017] A multi-dimensional tensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moat et al. and Temam et al. before him/her, to modify the teachings of Moat et al. with the Temam et al. teachings of computing system configuration in order to configure the computing system to perform algebraic computations on multi-dimensional data.
Regarding claim 15, Moat et al. further disclose: 
A method of...comprising performing the method for addressing a multi-dimensional data structure of claim 14 (FIG. 8; [0021] generation of memory addresses within a multi-dimensional array)...and subsequently repeating the method for addressing a multi- dimensional data structure of claim 14 (FIG. 8).
Moat et al. do not appear to explicitly teach “performing an algebraic operation...performing an arithmetic computation.” However, Temam et al. disclose:
performing an algebraic operation...performing an arithmetic computation ([0021] The computing system 100 may be configured to perform linear algebra computations; [0017] A multi-dimensional tensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moat et al. and Temam et al. before him/her, to modify the teachings of Moat et al. with the Temam et al. teachings of computing system configuration in order to configure the computing system to perform algebraic computations on multi-dimensional data.

Allowable Subject Matter
Claims 2, 4, 7, 8, 12, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 112(b) rejection.
Regarding claim 2, Moat et al. disclose at paragraph [0067] the skip generators are arranged in parallel and the COUNT registers are synchronized by the advance line 820 and are updated at the same rate. This is in contrast to harmonic address generators, where counters are arranged in series. Therefore, Moat et al. and Temam et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the following limitations prior to the effective filing date:    
“A memory address generator according to claim 1 wherein the counter arrangement comprises at least two counters, the at least two counters comprising the first counter and at least a second counter, the at least two counters arranged in series in a chain such that the output signal of the first counter of the at least two counters in the chain provides the increment signal to the input of an adjacent counter of the at least two counters in the chain and so on until a final counter of the at least two counters in the chain, and wherein the counter arrangement is configured to provide the output signal of each of the at least two counters to the selector arrangement, wherein the selector arrangement comprises a plurality of increment registers, including the first increment register, each increment register of the plurality of increment registers configured to store a candidate memory address increment value and wherein the selector arrangement is configured to select an increment register of the plurality of increment registers based on the receipt of one or more counter output signals from the counter arrangement to provide one of the candidate memory address increment values stored therein as the memory address increment value output by the address increment unit.”
Claim 12 recites limitations substantially similar to claim 2. Therefore, claim 2 would be allowable for at least the same reasons if rewritten in independent form and rewritten to overcome the 35 U.S.C. 112(b) rejection. Claims 4, 8, and 19 would similarly be allowance based on their dependence from claims 2 and 12.
Regarding claim 7, Moat et al. and Temam et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the following limitations prior to the effective filing date:  “A memory address generator of claim 1 wherein, for the receipt of a given increment signal by at least the first counter, the selector arrangement is configured to provide a default memory address increment value as the memory address increment value based on the absence of an output signal from any of the counters of the at least one counter.”
Claim 13 recites limitations substantially similar to claim 7. Therefore, claim 13 would be allowable for at least the same reasons if rewritten in independent form and rewritten to overcome the 35 U.S.C. 112(b) rejection.
Regarding claim 18, Moat et al. and Temam et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the following limitations prior to the effective filing date:  “The method of claim 14 wherein the number of FOR loops of the received user generated instructions is fewer than the number of dimensions of the multi-dimensional data structure.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose memory address generation:
Kobayashi (US 2020/0293317)
Baum et al. (US 2018/0285254)
Sun (US 5,956,757)
Tsutsui et al. (US 5,473,316)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137